DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claims 1 and 10 are a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "approximately" in claims 13 and 20 are a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. [FR 2905792] in view of Morrissey et al. [U.S. Pub. No. 2014/0062646].
Regarding Claim 1, Viala et al. shows an inductor (Figs. 7 or 8 with teachings from Fig. 5) comprising:
a planar laminated magnetic core (1) comprising an alternating sequence of (a) a magnetic layer (17, 18 or 20, 21) and (b) a non-magnetic layer (19 or 22, see English translation), the thicknesses (top to bottom surface) of the magnetic and non-magnetic layers measured along an axis (an axis parallel to top to bottom surface) that is orthogonal to a principal plane of the planar magnetic core (see Figs. 7 or 8, an axis parallel to top to bottom surface is orthogonal to a principal plane such as the left to right direction of element 1),


Morrissey et al. shows a magnetic core (Figs. 1-2) teaching and suggesting a planar laminated magnetic core (2) comprising an alternating sequence of (a) a magnetic layer (80, 82, 84, 86, 88) having a thickness of about 100 angstroms to about 10,000 angstroms (Paragraph [0013], 50 nm to 200 nm) and (b) a non-magnetic layer (70, 72, 74, 76, 78) having a thickness of about 10 angstroms to about 2,000 angstroms (Paragraph [0013], 5 nm to 30 nm), and a conductive winding (10 or 30) that turns around in a generally spiral manner (Paragraph [0030]) on the outside of said planar laminated magnetic core (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have (a) a magnetic layer having a thickness of about 100 angstroms to about 10,000 angstroms and (b) a non-magnetic layer having a thickness of about 10 angstroms to about 2,000 angstroms and a conductive winding that turns around in a generally spiral manner on the outside of said planar laminated magnetic core as taught by Morrissey et al. for the inductor as disclosed by Viala et al. to have form an inductive device with a compact design to provide good insulation for DC and low frequency excitations of the windings and reduces eddy current (Paragraph [0014]).

Regarding Claim 3, Morrissey et al. shows a final magnetic layer (the subsection 160 using the teachings from element 60, element 88 is a final magnetic layer, Paragraph [0039]) disposed on a final non-magnetic layer (the subsection 160 using the teachings from element 60, element 78 is a final non-magnetic layer, Paragraph [0039]), the final nonmagnetic layer in the alternating sequence (see Fig. 2); and
a capping layer (the subsection 160 using the teachings from element 60, element 90 is a capping layer, Paragraph [0039]) disposed on the final magnetic layer (88) on a first side (top end side of element 160) of the planar laminated magnetic core (2).
Regarding Claim 4, Morrissey et al. shows the capping layer (90) comprises silicon, tantalum, aluminum (Paragraph [0040]), chromium, cobalt, titanium, or a combination of two or more of the foregoing.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. as applied to claims 1 and 3 above, and further in view of Takahashi et al. [U.S. Patent No. 8,288,277].
Regarding Claim 5, Viala et al. in view of Morrissey et al. shows the claimed invention as applied above but does not show an adhesion layer disposed below a final magnetic layer on a second side of the planar laminated magnetic core, wherein the adhesion layer and the capping layer comprise the same material, and the first and second sides are on opposite sides of the planar laminated magnetic core.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an adhesion layer disposed below a final magnetic layer on a second side of the planar laminated magnetic core, wherein the adhesion layer and the capping layer comprise the same material, and the first and second sides are on opposite sides of the planar laminated magnetic core as taught by Takahashi et al. for the inductor as disclosed by Viala et al. in view of Morrissey et al. to obtain desirable operating characteristics with improved magnetic characteristics and high-volume production (Col. 13, Lines 7-14).
Regarding Claim 6, Takahashi et al. shows the adhesion (425) and capping (480) layers comprise silicon, tantalum, aluminum, chromium (Col. 8, Lines 61-67 and Col. 10, Lines 33-39), cobalt, titanium (Col. 8, Lines 61-67 and Col. 10, Lines 33-39), or a combination of two or more of the foregoing.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. as applied to claim 1 above, and further in view of Shapiro et al. [U.S. Patent No. 3,543,249].

Shapiro et al. shows a device (Fig. 8) teaching and suggesting the planar laminated magnetic core is further configured so that a second magnetic flux (a second magnetic flux will inherently present when the device is in operation) passes through the first magnetic layer (13’) in the first direction (left direction) and through a third magnetic layer (11’’) in a second direction (right direction) that is parallel to a third easy axis (arrow at element 11’’) of magnetization of the third magnetic layer (see Fig. 8), wherein the third magnetic layer is a second neighboring magnetic layer of the first magnetic layer (see Fig. 8, element 11’’ is a second neighboring magnetic layer of element 13’) such that the first magnetic layer is disposed between the second (11’) and third magnetic layers (see Fig. 8, element 13’ is between element 11’ and element 11’’), whereby the second magnetic flux has a closed path that passes through the first and third magnetic layers parallel to the first and third easy axes of magnetization, respectively (see Fig. 8, as of limitation "the second magnetic flux has a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the planar laminated magnetic core is further configured so that a second magnetic flux passes through the first magnetic layer in the first direction and through a third magnetic layer in a second direction that is parallel to a third easy axis of magnetization of the third magnetic layer, wherein the third magnetic layer is a second neighboring magnetic layer of the first magnetic layer such that the first magnetic layer is disposed between the second and third magnetic layers, whereby the second magnetic flux has a closed path that passes through the first and third magnetic layers parallel to the first and third easy axes of magnetization, respectively as taught by Shapiro et al. for the inductor as disclosed by Viala et al. in view of Morrissey et al. to obtain desirable operating characteristics with high permeability operation (Col. 6, Lines 30-43).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. as applied to claim 1 above, and further in view of Deligianni et al. [U.S. Pub. No. 2018/0286581].

wherein the alternating sequence includes a first magnetic layer (element 80 of element 60) on a second side (bottom side) of the planar magnetic core (2).
Viala et al. in view of Morrissey et al. does not explicitly disclose the first and final magnetic layers have a first thickness and the other magnetic layers in the alternating sequence have a second thickness, the first thickness being one half of the second thickness.
Deligianni et al. shows a magnetic inductor (Fig. 4) teaching and suggesting the first (lowermost element 202) and final magnetic layers (uppermost element 402) have a first thickness (Paragraphs [0030], [0037]) and the other magnetic layers (302) in the alternating sequence have a second thickness (Paragraph [0034]), the first thickness being one half of the second thickness (Paragraphs [0030], [0034], [0037], first thickness is 100 nm and second thickness is 200 nm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and final magnetic layers have a first thickness and the other magnetic layers in the alternating sequence have a second thickness, the first thickness being one half of the second thickness as taught by .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. as applied to claim 1 above, and further in view of Chen [U.S. Pub. No. 2013/0056847].
Regarding Claim 9, Viala et al. in view of Morrissey et al. shows the claimed invention as applied above but does not show the magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis.
Chen shows a device (Figs. 5-7) teaching and suggesting the magnetic layer (510) comprises an anisotropic magnetic material (Paragraph [0035]) having a hard axis of magnetization (hard axis along the X-direction, Paragraph [0042], see Figs. 5-7) that is at least partially aligned with an axis of the conductive winding (see Figs. 5-7), the conductive winding (520, 720A or 72GB) extending along the axis (see Figs. 5-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis as taught by Chen for the device as disclosed by Viala et al. in view of Morrissey et al. to enhance permeability, limit eddy currents (Paragraph [0035]) .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. as applied to claim 1 above, and further in view of Lee et al. [U.S. Pub. No. 2011/0279214].
Regarding Claim 9, Regarding Claim 9, Viala et al. in view of Morrissey et al. shows the claimed invention as applied above but does not show the magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis.
Lee et al. shows a device (Figs. 1A-2) teaching and suggesting the magnetic layer (124) comprises an anisotropic magnetic material (hard axis and easy axis describes an anisotropic magnetic material, Paragraph [0031]) having a hard axis (HA) of magnetization that is at least partially aligned with an axis of the conductive winding (126 or 128, see Fig. 2, hard axis HA is at least partially aligned with an axis of element 126 or 128), the conductive winding extending along the axis (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis as taught by Chen for the device as disclosed by Viala et al. in view of Morrissey et al. to facilitate a high frequency operation (Paragraph [0018]).

Claims 10-11, 13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. [FR 2905792] in view of Morrissey et al. [U.S. Pub. No. 2014/0062646] and Chang [U.S. Patent No. 3,573,760].
Regarding Claim 10, Viala et al. shows an inductor (Figs. 7 or 8 with teachings from Fig. 5) comprising:
a planar laminated magnetic core (1) comprising an alternating sequence of (a) a magnetic layer (17, 18 or 20, 21) and (b) a non-magnetic layer (19 or 22, see English translation), the thicknesses (top to bottom surface) of the magnetic and non-magnetic layers measured along an axis (an axis parallel to top to bottom surface) that is orthogonal to a principal plane of the planar magnetic core (see Figs. 7 or 8, an axis parallel to top to bottom surface is orthogonal to a principal plane such as the left to right direction of element 1),
wherein the planar laminated magnetic core (1) is configured so that a magnetic flux (magnetic flux will inherently present when the device is in operation) passes through a first magnetic layer (18 or 21) in a first direction (right direction or up direction) that is parallel (see English translation) to a first easy axis (15 at element 18 or 16 at element 21) of magnetization of the first magnetic layer (see Figs. 7 or 8) and the magnetic flux passes through a second magnetic layer (17 or 20) in a second direction (left direction or down direction) that is parallel (see English translation) to a second easy axis (15 at element 17 or 16 at element 20) of magnetization of the second magnetic layer (see Figs. 7 or 8), wherein the second magnetic layer is a neighboring magnetic layer of the first magnetic layer (see Figs. 7 or 8, element 18 or 21 is a 
Viala et al. does not explicitly disclose (a) a magnetic layer having a thickness of about 100 angstroms to about 10,000 angstroms and (b) a non-magnetic layer having a thickness of about 10 angstroms to about 2,000 angstroms and a first orthogonal magnetic layer disposed laterally from the planar magnetic core, the first orthogonal magnetic layer orthogonal to the principal plane and a conductive winding that turns around in a generally spiral manner on the outside of said planar laminated magnetic core.
Morrissey et al. shows a magnetic core (Figs. 1-2) teaching and suggesting a planar laminated magnetic core (2) comprising an alternating sequence of (a) a magnetic layer (80, 82, 84, 86, 88) having a thickness of about 100 angstroms to about 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have (a) a magnetic layer having a thickness of about 100 angstroms to about 10,000 angstroms and (b) a non-magnetic layer having a thickness of about 10 angstroms to about 2,000 angstroms and a conductive winding that turns around in a generally spiral manner on the outside of said planar laminated magnetic core as taught by Morrissey et al. for the inductor as disclosed by Lee et al. to have form an inductive device with a compact design to provide good insulation for DC and low frequency excitations of the windings and reduces eddy current (Paragraph [0014]).
Viala et al. in view of Morrissey et al. does not explicitly disclose a first orthogonal magnetic layer disposed laterally from the planar magnetic core, the first orthogonal magnetic layer orthogonal to the principal plane.
Chang shows a device (Fig. 4) teaching and suggesting a first orthogonal magnetic layer (left element 15) disposed laterally from the planar magnetic core (elements 5, 8, 3, 12, 13, 14 combined), the first orthogonal magnetic layer orthogonal to the principal plane (see Fig. 4, left element 15 orthogonal to the principal plane).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first orthogonal magnetic layer 
Regarding Claim 11, Chang shows the closed path of the magnetic flux extends through at least a portion of the first orthogonal magnetic layer (see Fig. 4, as of limitation "the closed path of the magnetic flux extends through at least a portion of the first orthogonal magnetic layer", it is seen that the Chang reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the closed path of the magnetic flux extends through at least a portion of the first orthogonal magnetic layer).
Regarding Claim 13, Chang shows a height of the first orthogonal magnetic layer (left element 15) is approximately equal to a height of the planar magnetic core (elements 5, 8, 3, 12, 13, 14 combined), the respective height measured with respect to the axis (see Fig. 4).
Regarding Claim 16, Chang shows a second orthogonal magnetic layer (right element 15) disposed laterally from the planar magnetic core (elements 5, 8, 3, 12, 13, 14 combined) such that the planar magnetic core is disposed between the first (left element 15) and second (right element 15) orthogonal magnetic layers (see Fig. 4), the second orthogonal magnetic layer orthogonal to the principal plane (see Fig. 4, right element 15 orthogonal to the principal plane).
Regarding Claim 17, Chang shows the closed path of the magnetic flux extends through at least a portion of the first and second orthogonal magnetic layers 
Regarding Claim 20, Chang shows a height of the first (left element 15) and second (right element 15) orthogonal magnetic layers is approximately equal to a height of the planar magnetic core (elements 5, 8, 3, 12, 13, 14 combined), the respective height measured with respect to the axis (see Fig. 4).

Claims 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. and Chang as applied to claims 10 and 16 above, and further in view of Chen [U.S. Pub. No. 2013/0056847].
Regarding Claims 14 and 21, Viala et al. in view of Morrissey et al. and Chang shows the claimed invention as applied above but does not show each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis of the conductive winding.
Chen shows a device (Figs. 5-7) teaching and suggesting each magnetic layer (510, 610 or 710) comprises an anisotropic magnetic material (Paragraph [0035]) having a hard axis of magnetization (hard axis along the X-direction, Paragraph [0042], see Figs. 5-7) that is at least partially aligned with an axis of the conductive winding 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis of the conductive winding as taught by Chen for the device as disclosed by Viala et al. in view of Morrissey et al. and Chang to enhance permeability, limit eddy currents (Paragraph [0035]) and flux generated by the winding can travel easily (Paragraph [0042]) which can reduce losses (Paragraph [0040]).
Regarding Claim 15, Chen shows the hard axis (hard axis along the X-direction, Paragraph [0042], see Figs. 5-7) of magnetization of the first magnetic layer (510, 610 or 710) is orthogonal to the easy axis (easy axis along the Y-direction, Paragraph [0042], see Figs. 5-7) of magnetization of the first magnetic layer (510, 610 or 710, see Figs. 5-7, Paragraph [0042]).

Claims 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. and Chang as applied to claims 10 and 16 above, and further in view of Lee et al. [U.S. Pub. No. 2011/0279214].
Regarding Claims 14 and 21, Viala et al. in view of Morrissey et al. and Chang shows the claimed invention as applied above but does not show each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is 
Lee et al. shows a device (Figs. 1A-2) teaching and suggesting each magnetic layer (124) in the planar laminated magnetic core comprises an anisotropic magnetic material (hard axis and easy axis describes an anisotropic magnetic material, Paragraph [0031]) having a hard axis (HA) of magnetization that is at least partially aligned with an axis of the conductive winding (126 or 128, see Fig. 2, hard axis HA is at least partially aligned with an axis of element 126 or 128), the conductive winding extending along the axis of the conductive winding (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis of the conductive winding as taught by Lee et al. for the device as disclosed by Viala et al. in view of Morrissey et al. and Chang to facilitate a high frequency operation (Paragraph [0018]).
Regarding Claim 15, Lee et al. shows the hard axis (HA) of magnetization of the first magnetic layer (124) is orthogonal to the easy axis (EA) of magnetization of the first magnetic layer (124, see Fig. 2, Paragraphs [0031]-[0032], [0034]).

Claims 10-12, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. [FR 2905792] in view of Morrissey et al. [U.S. Pub. No. 2014/0062646] and Park et al. [U.S. Pub. No. 2018/0308612].

a planar laminated magnetic core (1) comprising an alternating sequence of (a) a magnetic layer (17, 18 or 20, 21) and (b) a non-magnetic layer (19 or 22, see English translation), the thicknesses (top to bottom surface) of the magnetic and non-magnetic layers measured along an axis (an axis parallel to top to bottom surface) that is orthogonal to a principal plane of the planar magnetic core (see Figs. 7 or 8, an axis parallel to top to bottom surface is orthogonal to a principal plane such as the left to right direction of element 1),
wherein the planar laminated magnetic core (1) is configured so that a magnetic flux (magnetic flux will inherently present when the device is in operation) passes through a first magnetic layer (18 or 21) in a first direction (right direction or up direction) that is parallel (see English translation) to a first easy axis (15 at element 18 or 16 at element 21) of magnetization of the first magnetic layer (see Figs. 7 or 8) and the magnetic flux passes through a second magnetic layer (17 or 20) in a second direction (left direction or down direction) that is parallel (see English translation) to a second easy axis (15 at element 17 or 16 at element 20) of magnetization of the second magnetic layer (see Figs. 7 or 8), wherein the second magnetic layer is a neighboring magnetic layer of the first magnetic layer (see Figs. 7 or 8, element 18 or 21 is a neighboring magnetic layer of element 17 or 20 respectively), and the first direction is opposite to the second direction (see Figs. 7 or 8, see English translation), whereby the magnetic flux has a closed path that extends through the first and second magnetic layers parallel to the first and second easy axes of magnetization, respectively (see 
Viala et al. does not explicitly disclose (a) a magnetic layer having a thickness of about 100 angstroms to about 10,000 angstroms and (b) a non-magnetic layer having a thickness of about 10 angstroms to about 2,000 angstroms and a first orthogonal magnetic layer disposed laterally from the planar magnetic core, the first orthogonal magnetic layer orthogonal to the principal plane and a conductive winding that turns around in a generally spiral manner on the outside of said planar laminated magnetic core.
Morrissey et al. shows a magnetic core (Figs. 1-2) teaching and suggesting a planar laminated magnetic core (2) comprising an alternating sequence of (a) a magnetic layer (80, 82, 84, 86, 88) having a thickness of about 100 angstroms to about 10,000 angstroms (Paragraph [0013], 50 nm to 200 nm) and (b) a non-magnetic layer (70, 72, 74, 76, 78) having a thickness of about 10 angstroms to about 2,000 angstroms (Paragraph [0013], 5 nm to 30 nm) and a conductive winding (10 or 30) that turns 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have (a) a magnetic layer having a thickness of about 100 angstroms to about 10,000 angstroms and (b) a non-magnetic layer having a thickness of about 10 angstroms to about 2,000 angstroms and a conductive winding that turns around in a generally spiral manner on the outside of said planar laminated magnetic core as taught by Morrissey et al. for the inductor as disclosed by Lee et al. to have form an inductive device with a compact design to provide good insulation for DC and low frequency excitations of the windings and reduces eddy current (Paragraph [0014]).
Viala et al. in view of Morrissey et al. does not explicitly disclose a first orthogonal magnetic layer disposed laterally from the planar magnetic core, the first orthogonal magnetic layer orthogonal to the principal plane.
Park et al. shows a device (Fig. 9) teaching and suggesting a first orthogonal magnetic layer (bottom element 110) disposed laterally from the planar magnetic core (elements 110, 120 at element 220, Paragraph [0085]), the first orthogonal magnetic layer orthogonal to the principal plane (see Fig. 9, bottom element 110 orthogonal to the principal plane such as the y-plane or z-plane).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first orthogonal magnetic layer disposed laterally from the planar magnetic core, the first orthogonal magnetic layer orthogonal to the principal plane as taught by Park et al. for the inductor as disclosed by 
Regarding Claim 11, Park et al. shows the closed path of the magnetic flux extends through at least a portion of the first orthogonal magnetic layer (see Fig. 9, as of limitation "the closed path of the magnetic flux extends through at least a portion of the first orthogonal magnetic layer", it is seen that the Park et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the closed path of the magnetic flux extends through at least a portion of the first orthogonal magnetic layer).
Regarding Claim 12, Park et al. shows the first orthogonal magnetic layer (bottom element 110) is disposed in a hole between first (top portion element 120 adjacent to bottom element 110) and second (bottom portion element 120 adjacent to bottom element 110) portions of a first orthogonal nonmagnetic layer (120).
Regarding Claim 16, Park et al. shows a second orthogonal magnetic layer (top element 110) disposed laterally from the planar magnetic core (elements 110, 120 at element 220, Paragraph [0085]) such that the planar magnetic core is disposed between the first (bottom element 110) and second (top element 110) orthogonal magnetic layers (see Fig. 9), the second orthogonal magnetic layer orthogonal to the principal plane (see Fig. 9, right element 15 orthogonal to the principal plane such as the y-plane or z-plane).
Regarding Claim 17, Park et al. shows the closed path of the magnetic flux extends through at least a portion of the first and second orthogonal magnetic layers (see Fig. 9, as of limitation "the closed path of the magnetic flux extends through at least 
Regarding Claim 19, Park et al. shows the first orthogonal magnetic layer (bottom element 110) is disposed in a hole between first (top portion element 120 adjacent to bottom element 110) and second (bottom portion element 120 adjacent to bottom element 110) portions of a first orthogonal non-magnetic layer (bottom element 120) and the second orthogonal magnetic layer (top element 110) is disposed in a hole between first (top portion element 120 adjacent to top element 110) and second (bottom portion element 120 adjacent to top element 110) portions of a second orthogonal non-magnetic layer (top element 120).

Claims 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. and Park et al. as applied to claims 10 and 16 above, and further in view of Chen [U.S. Pub. No. 2013/0056847].
Regarding Claims 14 and 21, Viala et al. in view of Morrissey et al. and Park et al. shows the claimed invention as applied above but does not show each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis of the conductive winding.
Chen shows a device (Figs. 5-7) teaching and suggesting each magnetic layer (510, 610 or 710) comprises an anisotropic magnetic material (Paragraph [0035]) 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis of the conductive winding as taught by Chen for the device as disclosed by Viala et al. in view of Morrissey et al. and Park et al. to enhance permeability, limit eddy currents (Paragraph [0035]) and flux generated by the winding can travel easily (Paragraph [0042]) which can reduce losses (Paragraph [0040]).
Regarding Claim 15, Chen shows the hard axis (hard axis along the X-direction, Paragraph [0042], see Figs. 5-7) of magnetization of the first magnetic layer (510, 610 or 710) is orthogonal to the easy axis (easy axis along the Y-direction, Paragraph [0042], see Figs. 5-7) of magnetization of the first magnetic layer (510, 610 or 710, see Figs. 5-7, Paragraph [0042]).

Claims 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. and Park et al. as applied to claims 10 and 16 above, and further in view of Lee et al. [U.S. Pub. No. 2011/0279214].
Regarding Claims 14 and 21, Viala et al. in view of Morrissey et al. and Park et al. shows the claimed invention as applied above but does not show each magnetic 
Lee et al. shows a device (Figs. 1A-2) teaching and suggesting each magnetic layer (124) in the planar laminated magnetic core comprises an anisotropic magnetic material (hard axis and easy axis describes an anisotropic magnetic material, Paragraph [0031]) having a hard axis (HA) of magnetization that is at least partially aligned with an axis of the conductive winding (126 or 128, see Fig. 2, hard axis HA is at least partially aligned with an axis of element 126 or 128), the conductive winding extending along the axis of the conductive winding (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis of the conductive winding as taught by Lee et al. for the device as disclosed by Viala et al. in view of Morrissey et al. and Park et al. to facilitate a high frequency operation (Paragraph [0018]).
Regarding Claim 15, Lee et al. shows the hard axis (HA) of magnetization of the first magnetic layer (124) is orthogonal to the easy axis (EA) of magnetization of the first magnetic layer (124, see Fig. 2, Paragraphs [0031]-[0032], [0034]).

Claims 10-13, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. [FR 2905792] in view of Morrissey et al. [U.S. Pub. No. 2014/0062646] and Mengelkoch [U.S. Patent No. 5,912,553].
Regarding Claim 10, Viala et al. shows an inductor (Figs. 7 or 8 with teachings from Fig. 5) comprising:
a planar laminated magnetic core (1) comprising an alternating sequence of (a) a magnetic layer (17, 18) and (b) a non-magnetic layer (19, see English translation), the thicknesses (top to bottom surface) of the magnetic and non-magnetic layers measured along an axis (an axis parallel to top to bottom surface) that is orthogonal to a principal plane of the planar magnetic core (see Figs. 7 or 8, an axis parallel to top to bottom surface is orthogonal to a principal plane such as the left to right direction of element 1),
wherein the planar laminated magnetic core (1) is configured so that a magnetic flux (magnetic flux will inherently present when the device is in operation) passes through a first magnetic layer (18) in a first direction (right direction) that is parallel to a first easy axis (15 at element 18) of magnetization of the first magnetic layer (see Fig. 7) and the magnetic flux passes through a second magnetic layer (17) in a second direction (left direction) that is parallel to a second easy axis (15 at element 17) of magnetization of the second magnetic layer (see Fig. 7), wherein the second magnetic layer is a neighboring magnetic layer of the first magnetic layer (see Fig. 7, element 18 is a neighboring magnetic layer of element 17), and the first direction is opposite to the second direction (see Fig. 7, see English translation), whereby the magnetic flux has a closed path that extends through the first and second magnetic layers parallel to the first and second easy axes of magnetization, respectively (see Fig. 
Viala et al. does not explicitly disclose (a) a magnetic layer having a thickness of about 100 angstroms to about 10,000 angstroms and (b) a non-magnetic layer having a thickness of about 10 angstroms to about 2,000 angstroms and a first orthogonal magnetic layer disposed laterally from the planar magnetic core, the first orthogonal magnetic layer orthogonal to the principal plane and a conductive winding that turns around in a generally spiral manner on the outside of said planar laminated magnetic core.
Morrissey et al. shows a magnetic core (Figs. 1-2) teaching and suggesting a planar laminated magnetic core (2) comprising an alternating sequence of (a) a magnetic layer (80, 82, 84, 86, 88) having a thickness of about 100 angstroms to about 10,000 angstroms (Paragraph [0013], 50 nm to 200 nm) and (b) a non-magnetic layer (70, 72, 74, 76, 78) having a thickness of about 10 angstroms to about 2,000 angstroms (Paragraph [0013], 5 nm to 30 nm) and a conductive winding (10 or 30) that turns 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have (a) a magnetic layer having a thickness of about 100 angstroms to about 10,000 angstroms and (b) a non-magnetic layer having a thickness of about 10 angstroms to about 2,000 angstroms and a conductive winding that turns around in a generally spiral manner on the outside of said planar laminated magnetic core as taught by Morrissey et al. for the inductor as disclosed by Lee et al. to have form an inductive device with a compact design to provide good insulation for DC and low frequency excitations of the windings and reduces eddy current (Paragraph [0014]).
Viala et al. in view of Morrissey et al. does not explicitly disclose a first orthogonal magnetic layer disposed laterally from the planar magnetic core, the first orthogonal magnetic layer orthogonal to the principal plane.
Mengelkoch shows a device (Figs. 1-2) teaching and suggesting a first orthogonal magnetic layer (37A) disposed laterally from the planar magnetic core (12), the first orthogonal magnetic layer orthogonal to the principal plane (see Figs. 1-2, element 37A orthogonal to the principal plane such as the y-plane or z-plane).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first orthogonal magnetic layer disposed laterally from the planar magnetic core, the first orthogonal magnetic layer orthogonal to the principal plane as taught by Mengelkoch for the inductor as disclosed by Viala et al. in view of Morrissey et al. to obtain desirable operating characteristics 
Regarding Claim 11, Mengelkoch shows the closed path of the magnetic flux extends through at least a portion of the first orthogonal magnetic layer (see Figs. 1-2, as of limitation "the closed path of the magnetic flux extends through at least a portion of the first orthogonal magnetic layer", it is seen that the Mengelkoch reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the closed path of the magnetic flux extends through at least a portion of the first orthogonal magnetic layer).
Regarding Claim 12, Mengelkoch shows the first orthogonal magnetic layer (37A) is disposed in a hole (gap) between first (above element 37A) and second (below element 37A) portions of a first orthogonal nonmagnetic layer (gap material above and below element 37A).
Regarding Claim 13, Mengelkoch shows a height (length) of the first orthogonal magnetic layer (37A) is approximately equal to a height (stack length 72) of the planar magnetic core (12), the respective height measured with respect to the axis (see Figs. 1-2).
Regarding Claim 16, Mengelkoch shows a second orthogonal magnetic layer (37B) disposed laterally from the planar magnetic core (12) such that the planar magnetic core is disposed between the first (37A) and second (37B) orthogonal magnetic layers (see Figs. 1-2), the second orthogonal magnetic layer orthogonal to the principal plane (see Fig. 9, element 37B orthogonal to the principal plane such as the y-plane or z-plane).

Regarding Claim 19, Mengelkoch shows the first orthogonal magnetic layer (37A) is disposed in a hole (gap) between first (above element 37A) and second (below element 37A) portions of a first orthogonal non-magnetic layer (gap material above and below element 37A) and the second orthogonal magnetic layer (37B) is disposed in a hole between first (above element 37B) and second (below element 37B) portions of a second orthogonal non-magnetic layer (gap material above and below element 37B).
Regarding Claim 20, Mengelkoch shows a height (length) of the first (37A) and second (37B) orthogonal magnetic layers is approximately equal to a height (stack length 72) of the planar magnetic core (12), the respective height measured with respect to the axis (see Figs. 1-2).

Claims 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. and Mengelkoch as applied to claims 10 and 16 above, and further in view of Chen [U.S. Pub. No. 2013/0056847].
Regarding Claims 14 and 21, Viala et al. in view of Morrissey et al. and Mengelkoch shows the claimed invention as applied above but does not show each 
Chen shows a device (Figs. 5-7) teaching and suggesting each magnetic layer (510, 610 or 710) comprises an anisotropic magnetic material (Paragraph [0035]) having a hard axis of magnetization (hard axis along the X-direction, Paragraph [0042], see Figs. 5-7) that is at least partially aligned with an axis of the conductive winding (see Figs. 5-7), the conductive winding (520, 720A or 72GB) extending along the axis of the conductive winding (see Figs. 5-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis of the conductive winding as taught by Chen for the device as disclosed by Viala et al. in view of Morrissey et al. and Mengelkoch to enhance permeability, limit eddy currents (Paragraph [0035]) and flux generated by the winding can travel easily (Paragraph [0042]) which can reduce losses (Paragraph [0040]).
Regarding Claim 15, Chen shows the hard axis (hard axis along the X-direction, Paragraph [0042], see Figs. 5-7) of magnetization of the first magnetic layer (510, 610 or 710) is orthogonal to the easy axis (easy axis along the Y-direction, Paragraph [0042], see Figs. 5-7) of magnetization of the first magnetic layer (510, 610 or 710, see Figs. 5-7, Paragraph [0042]).

Claims 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. in view of Morrissey et al. and Mengelkoch as applied to claims 10 and 16 above, and further in view of Lee et al. [U.S. Pub. No. 2011/0279214].
Regarding Claims 14 and 21, Viala et al. in view of Morrissey et al. and Mengelkoch shows the claimed invention as applied above but does not show each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis of the conductive winding.
Lee et al. shows a device (Figs. 1A-2) teaching and suggesting each magnetic layer (124) in the planar laminated magnetic core comprises an anisotropic magnetic material (hard axis and easy axis describes an anisotropic magnetic material, Paragraph [0031]) having a hard axis (HA) of magnetization that is at least partially aligned with an axis of the conductive winding (126 or 128, see Fig. 2, hard axis HA is at least partially aligned with an axis of element 126 or 128), the conductive winding extending along the axis of the conductive winding (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each magnetic layer comprises an anisotropic magnetic material having a hard axis of magnetization that is at least partially aligned with an axis of the conductive winding, the conductive winding extending along the axis of the conductive winding as taught by Lee et al. for the device as disclosed by Viala et al. in view of Morrissey et al. and Mengelkoch to facilitate a high frequency operation (Paragraph [0018]).
.

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837